TS:

SOUTHERN DISTRICT OF NEW ‘Yor

N TERS STE AN PPR COR TE

} 22/19_.Page 1 of 3

PVECEIVE =D

     

 

N

 

 

 

 

 

 

Honorable Clerk of the United i sn
Districk Curts Southern District ote York - |
RE? United States v. Minh clang Pham. oe m0]
1.0 ¢Ro 483 (ATNYL ann = Nar 28 2618. ||

 

APRIL 22, 20M

Dear Sic | Madame Clerk

T have Sent a fro Se Moken Pursuant
Ly 1¥ USC $225E and in Acard with Johnsen v
United Staies and Sessions V. Diowua, bo Seb Aside,
Nacate ond Grrect Petihonels Un@nshinkenal Gavichkons
and Sentences, On March 4, 2014,

T have nok feceve any response from the
Court yet and would especthully ask 1% yon have
receive the mohon and if possible £& poovicle me with

a Case Dockel Number.

Please nohky me of all feceved documents.

faye 4. of 2
Case 1:12-cr-00423-AJN Document 162 Filed 05/28/19 Page 2 of 3

ThANK you, most resect fully °

Mine Pha

Minh Ruang Pham

In -CR-423 (ATTN)
442016 - O54

USP Florence - ADMAX
P.0. Box YSoo
Florente, CO Fiz26

baTteD » ArRiL 22, Lol

Page DL ot 2.
Case 1:12-cr-00423-AJN Document 162 Filed 05/28/19 Page 3 of 3

 

mate SURG AN
poe rn a ie
wows 2S ree
A eee isi Ss Sb We, eer Pe Ploae
eae ieig AE its ee
Tea Fae ed

beef Mowaihar —
ees ict house

{ street

Danie!
tnited St
bBo fear!
NeNN fork

De
eee Y Age aryers he w

 

Aa li ili ui

Wii

 

 
